United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2616
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                      Corey Kidd

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                            Submitted: October 18, 2021
                              Filed: January 10, 2022
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

LOKEN, Circuit Judge.

       Federal inmate Corey Kidd appeals a district court order granting the
government’s Motion for Order to Authorize Payment from Inmate Trust Account,
and directing the Bureau of Prisons (BOP) to turn over $5,500 from Kidd’s inmate
trust account for payment toward his outstanding restitution obligation. The primary
issue on appeal is whether the requirement that an inmate who “receives substantial
resources from any source, including inheritance, settlement, or other judgment . . .
apply the value of such resources to any restitution . . . still owed,” 18 U.S.C.
§ 3664(n), applies to accumulated prison wages in the trust account of an inmate
participating in the BOP’s Inmate Financial Responsibility Program.

       Without discussing contrary decisions of two sister circuits, the district court
accepted the government’s argument -- based primarily on the broad purpose of the
Mandatory Victim Restitution Act (MVRA) -- that the “clear language” of § 3664(n)
applies to any resources received from any source during incarceration. It is a general
principle of statutory interpretation that “the meaning of a word cannot be determined
in isolation, but must be drawn from the context in which it is used.” Deal v. United
States, 508 U.S. 129, 132 (1993). Here, the statutory context is far more complex
than the government asserts. We conclude § 3664(n) does not apply to accumulated
prison wages. As the various sources of the $5,500 in Kidd’s inmate trust account are
unknown, we vacate the district court’s order and remand for further proceedings.

                                          I.

       The district court sentenced Kidd to 155 months in prison after he pleaded
guilty to armed robbery of a controlled substance, a crime of violence that required
the sentencing court to order restitution to crime victims under the MVRA. See 18
U.S.C. § 3663A(a)(1), (c)(1)(a)(i). The court directed Kidd to pay $61,952.61 in
restitution to the pharmacy he robbed and its insurer. The Judgment provided that a
lump-sum payment was “due immediately,” and if not paid immediately:

      any unpaid financial penalty imposed shall be paid during the period of
      incarceration at a rate of not less than $25.00 quarterly, or 10% of the
      defendant’s quarterly earnings, whichever is greater.             After
      incarceration, any unpaid financial penalty shall become a special
      condition of supervised release and may be paid in monthly installments
      of not less than 10% of the defendant’s net monthly household income
      or $100 per month, whichever is greater.

                                         -2-
      When he began incarceration, Kidd agreed to participate in the BOP’s
Financial Responsibility Program, designed to encourage inmates with a financial
obligation such as restitution that cannot be paid at the time of commitment “to earn
compensation through UNICOR or other institution work assignments” to satisfy that
obligation. BOP Program Statement P5380.08, § 8 (Aug. 15, 2005); see 28 C.F.R.
§ 545.10-11. Consistent with the above-quoted Judgment, Kidd agreed to pay $25.00
quarterly from his inmate trust fund during incarceration. The record reflects that, as
of June 2020, he had made all quarterly payments for seven years, reducing his
unpaid restitution by $1,096.45, leaving a balance of $60,856.16 outstanding.

      At some point in 2020, the government learned that Kidd had accumulated
$5,989.37 in his inmate trust account.1 The United States Attorney filed a motion for
an order authorizing the Bureau of Prisons to pay $5,500 from that account to be
applied to Kidd’s restitution obligation, leaving $489.37 “prior to withdrawals and
other transactions by the inmate.” In support, the government relied on two
provisions of 18 U.S.C. § 3664, which sets forth procedures governing the issuance
and enforcement of all orders of restitution under Title 18, including the MVRA.
Section 3664(k) authorizes the sentencing court to “adjust the [restitution] payment
schedule, or require immediate payment in full,” based upon “any material change in
the defendant’s economic circumstances that might affect the defendant’s ability to


      1
        By statute, federal trust funds include “Funds of Federal prisoners” and
“Commissary funds, Federal prisons.” 31 U.S.C. § 1321(a)(21), (22). The purpose
of “the funds of federal prisoners,” or “Inmate Deposit Fund,” is to maintain inmates’
monies while they are incarcerated. The purpose of the “Commissary Fund,”
generally referred to as the “Trust Fund,” is to provide inmates the privilege of
obtaining merchandise and services either not provided by the BOP or of a different
quality than that provided. See BOP Program Statement 4500.12, Trust Fund/Deposit
Fund Manual, § 2.1(a) (Mar. 14, 2018). Withdrawals from an inmate account are
subject to detailed procedures. Of relevance here, “Federal Court Orders requiring
disbursement of funds from an inmate account must be followed. The court order
serves as the source document for the withdrawal.” Id. § 10.5(z).

                                         -3-
pay restitution.” Section 3664(n) requires a defendant who “receives substantial
resources from any source, including inheritance, settlement, or other judgment,
during a period of incarceration” to “apply the value of such resources to any
restitution . . . still owed.”2

       Kidd filed a pro se Response opposing the government’s motion. As relevant
here, the Response stated:

      For the past eight years, I have [been] a willing participant along with
      the [BOP] in a binding contract [in which] I agreed to pay the twenty-
      five dollar quarterly restitution and the FBOP agreed to not subject me
      to any additional payments, sanctions or punishments.

      . . . . I have never missed a payment nor have I [been] untruthful about
      my financial situation. I am an indigent inmate, who happens to work
      in the prison for eighteen dollars a month. Every so often I may receive
      outside funds from some one as a result of payment for hand washing
      clothes, cleaning cells or acting as a personal microwave cook. Outside
      of that, for the most part I have no financial support . . . . I have been


      2
       A restitution order gives rise to a lien in favor of the United States that may
be enforced against a criminal defendant’s property, typically by civil garnishment
under the Federal Debt Collection Procedures Act, as if it were a tax liability assessed
under the Internal Revenue Code. See 18 U.S.C. § 3613(c). The BOP Trust
Fund/Deposit Fund Manual provides that funds in an inmate’s Deposit Fund are
subject to tax lien and levy pursuant to an IRS order. BOP Program Statement
4500.12, supra, § 10.5(n). However, the government did not proceed in this manner
here, perhaps because it knew that a claim for garnishment or a lien turnover order
would be subject to Consumer Credit Protection Act limitations on the garnishment
of “earnings.” See 18 U.S.C. § 3613(a)(3); 15 U.S.C. §§ 1672, 1673(b)(2); see
generally United States v. Ashcraft, 732 F.3d 860, 862-65 (8th Cir. 2013); United
States v. McClanahan, 2006 WL 1455698, at *3 (S.D. W. Va. 2006). In any event,
we consider only the restitution enforcement procedures the government invoked,
§ 3664(n) and § 3664(k).

                                          -4-
      forced to save money because upon my release from prison, I will have
      nothing. No home no clothes, no shoes, no car, no food nothing. . . .

      [A]t sentencing the judge stated that I am to pay 25 dollars quarterly . . .
      and my contract with the FBOP is a reflection of that order . . . . It took
      me eight years to save almost six thousand dollars. . . . These funds were
      placed into a special pre-release account, which I cannot access until I
      am released. The Government states that these funds have been placed
      in my account over several months by different outside sources. This is
      absolutely not true, I have saved this money over the past eight years . . .
      and they are the only resources that I have to give myself a fighting
      chance upon being released from prison.

      . . . I would like to have . . . a hearing in which I can properly produce
      and present the means in which I received and saved money. How long
      it took to do so, and also copies of my payments which I made to the
      FBOP as a result of this restitution at hand.

      . . . I am willing to renegotiate my contract with the FBOP and instead
      of paying $25 quarterly or 10%, I will pay 20% of any funds I have.

Kidd attached to the Response a copy of a BOP document entitled Inmate Financial
Responsibility Display that is consistent with his description of his “contract” with
the BOP to make quarterly restitution payments consistent with the incarceration
payment schedule in the Judgment. The government’s Reply did not challenge the
facts stated in Kidd’s Response. Rather, the government asserted that the $5,500 in
Kidd’s inmate trust fund “qualify as a material change in his economic circumstances
under § 3664(k) [and] also qualifies as receipt of a substantial resource during
incarceration within § 3664(n).”

       Without holding the hearing Kidd requested, the district court granted the
government’s motion, relying solely on § 3664(n). The court concluded that under
this statute, “any resources received from any source during the Defendant’s term of


                                          -5-
incarceration must be applied to Defendant’s outstanding restitution obligation.” On
appeal, Kidd urges us to adopt the Fifth Circuit’s contrary interpretation of § 3664(n):

             We do not think the gradual accumulation of prison wages
      constitutes “substantial resources” such that it fits within § 3664(n)’s
      ambit; rather we think this provision refers to windfalls or sudden
      financial injections.

United States v. Hughes, 914 F.3d 947, 951 (5th Cir. 2019). In United States v. Poff,
the Ninth Circuit agreed that § 3664(n) “refers to windfalls or sudden financial
injections that become suddenly available” and therefore “accumulated prison wages
. . . do not qualify.” 781 F. App’x 593, 594-95 (9th Cir. 2019) (cleaned up). The
government argues that this interpretation ignores the term “any source” in the text
of § 3664(n).

       We review the district court’s interpretation of the statute de novo and its
decision to authorize a payment under § 3664(n) for abuse of discretion. See United
States v. Adejumo, 848 F.3d 868, 870 (8th Cir. 2017) (interpreting § 3664 de novo);
United States v. Raifsnider, 846 F. App’x 423, 423-24 (8th Cir. 2021) (reviewing
§ 3664(n) order for abuse of discretion, citing United States v. Rand, 924 F.3d 140,
142 (5th Cir. 2019)). Applying these standards of review, we vacate the district
court’s Order and remand for further proceedings.

                                          II.

       Section 3664(n) provides that an inmate who “receives substantial resources
from any source, including inheritance, settlement, or other judgment” must apply
“the value of such resources” to his unpaid restitution. 18 U.S.C. § 3664(n). In
interpreting this statute, we begin, as always, with its text. “When the words of a
statute are unambiguous . . . judicial inquiry is complete.” Conn. Nat. Bank v.


                                          -6-
Germain, 503 U.S. 249, 254 (1992) (cleaned up). Starting with this focus, the
government’s position -- “any source” means any source -- is strong. “Read naturally,
the word ‘any’ has an expansive meaning, that is, one or some indiscriminately of
whatever kind.” United States v. Gonzales, 520 U.S. 1, 5 (1997) (cleaned up).
However, in deciding whether “any source” in § 3664(n) includes prison wages,
“[t]he word ‘any’ considered alone cannot answer this question. . . . [E]ven though
the word ‘any’ demands a broad interpretation, we must look beyond that word
itself.” Small v. United States, 544 U.S. 385, 388 (2005) (cleaned up) (concluding
that the term “any court” in 18 U.S.C. § 922(g)(1) “encompasses only domestic, not
foreign, convictions,” id. at 387). We must consider the words of § 3664(n) in their
statutory context. See United States v. Williams 553 U.S. 285, 294 (2008) (the
“precise context” of a phrase can be determined by “the neighboring words with
which it is associated”).

       In concluding that § 3664(n) does not apply to accumulated prison wages, the
Fifth Circuit interpreted the statute as limited to “windfalls or sudden financial
injections,” focusing on its explicit reference to “inheritance, settlement, or other
judgment.” Hughes, 914 F.3d at 951. In agreeing, the Ninth Circuit invoked the
noscitur a sociis canon of statutory construction -- a word is known by its associates.
Poff, 781 F. App. at 594-95; see generally Antonin Scalia & Bryan A. Garner,
Reading Law: The Interpretation of Legal Texts 195-98 (2012).

       “The maxim noscitur a sociis . . . while not an inescapable rule, is often wisely
applied where a word is capable of many meanings in order to avoid the giving of
unintended breadth to the Acts of Congress.” Jarecki v. G.D. Searle & Co., 367 U.S.
303, 307 (1961); see Maracich v. Spears, 570 U.S. 48, 62-63 (2013). The difficulty
here is that the words at issue, “any source,” are a general term that is stated to
“include” more specific associates, “inheritance, settlement, or other judgment.”
When the specific words in a list are followed by a general term, such as “and all
other persons,” courts generally apply the ejusdem generis canon -- “where general

                                          -7-
words follow an enumeration of two or more things, they apply only to persons or
things of the same general kind or class specifically mentioned.” Scalia & Garner at
199. But where the general words precede the specifics, as here, only the more
general noscitur a sociis canon applies. And where the specifics are preceded by the
word “including,” or “including without limitation,” as in § 3664(n), “[f]ollowing the
general term with specifics can serve the function of making doubly sure that the
broad (and intended-to-be-broad) general term is taken to include the specifics.” Id.
at 204. We conclude that is the more logical interpretation of § 3664(n). Thus, we
cannot agree with the Fifth and Ninth Circuits that § 3664(n) refers only to “windfalls
or sudden financial injections.” But that does not answer the question whether, given
the statute’s context, it applies to accumulations of prison wages.

       To answer that question, the first thing we note is that § 3664(n) applies to an
inmate’s receipt of substantial resources, the value of which must be applied to his
unpaid restitution. The inference from that wording is that Congress focused on
single transactions from outside sources, not the $18 per month paid by the
government into Kidd’s inmate trust account for his prison wages. Nor do we see any
hint in this language that the statute was intended to apply, counterintuitively, to
payments made to an inmate during incarceration by the institution that was
incarcerating him. More important, in our view, court orders withdrawing prison
wage payments made into inmates’ Commissary and Inmate Deposit accounts at the
behest of prosecutors could significantly threaten prison security and administration
by hurting inmate morale, discouraging inmates from gaining the benefits of prison
work, and interfering with the BOP’s carefully constructed Inmate Financial
Responsibility Program that includes provisions for paying restitution obligations
while incarcerated. See 28 C.F.R. § 545.11.

      For these reasons, we agree with the Fifth and Ninth Circuits that § 3664(n)
does not apply to prison wages. The government contends that this reading of
§ 3664(n) is contrary to the MVRA’s purpose of collecting “full restitution for crime

                                         -8-
victims.” But as a unanimous Supreme Court reminded us in rejecting the
government’s interpretation of another MVRA provision:

      [A] broad general purpose of this kind does not always require us to
      interpret a restitution statute in a way that favors an award. After all,
      Congress has enacted many different restitution statutes with differing
      language, governing different circumstances.

Lagos v. United States, 138 S. Ct. 1684, 1689 (2018).3

                                          III.

      As we have explained, the record on appeal does not reveal the sources of the
accumulated funds in Kidd’s inmate trust account because the district court did not
hold the hearing he requested. Section 3664(k) provides that, upon notification “of
any material change in the defendant’s economic circumstances that might affect the
defendant’s ability to pay restitution,” the district court “may . . . adjust the payment
schedule, or require immediate payment in full, as the interests of justice require.” 18
U.S.C. § 3664(k). In Hughes, the Fifth Circuit recognized that even a “gradual
accumulation of prison wages” could in some circumstances constitute a “material
change in the defendant’s economic circumstances,” 914 F.3d at 951, as Kidd appears
to have acknowledged in his Response. We agree.

      In addition, the $5,500 at issue could include the receipt of “substantial
resources” from outside sources that would be subject to § 3664(n). See United

      3
       Thus, we need not address the additional question whether the accumulation
of $5,500 in Kidd’s inmate trust account was the receipt of “substantial resources”
within the meaning of § 3664(n), a question the district court did not address. The
government argues the word substantial should be viewed “in much the same way as
the dictionary defines that term -- i.e., of considerable importance, size, or worth.”
But that of course ignores the $64 question -- compared to what?

                                          -9-
States v. Lemberger, 673 F. App’x 579, 580 (7th Cir. 2017). Or, perhaps more likely,
the $5,500 may be an accumulation of small amounts received from various sources
that together amount to a “material change” in Kidd’s economic circumstances that
warrants exercise of the district court’s discretion to “adjust the payment schedule”
in his Judgment or as established by his IFRP account “as the interests of justice
require.” See generally United States v. Vanhorn, 399 F.3d 884, 886 (8th Cir. 2005).
We remand to the district court for a determination of these additional issues.

     The Order of the district court dated July 22, 2020, is vacated, and the case is
remanded for further proceedings consistent with this opinion.
                      ______________________________




                                        -10-